DISMISS and Opinion Filed April 7, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01550-CV

           HOUSING AUTHORITY OF THE CITY OF DALLAS, Appellant
                                  V.
         MARIA RITA MARTINEZ AND 123 DIVORCE COMPANY, Appellees

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-12320

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley
       Before the Court is the parties’ joint motion to vacate and render judgment pursuant to

their settlement agreement. We grant the parties’ motion, set aside the trial court’s judgment

without regard to the merits, and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                   /Jim Moseley/
                                                   JIM MOSELEY
131550F.P05                                        JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

HOUSING AUTHORITY OF THE CITY                         On Appeal from the 301st Judicial District
OF DALLAS, Appellant                                  Court, Dallas County, Texas.
                                                      Trial Court Cause No. DF-10-12320.
No. 05-13-01550-CV         V.                         Opinion delivered by Justice Moseley.
                                                      Justices Francis and Lang, participating.
MARIA RITA MARTINEZ AND 123
DIVORCE COMPANY, Appellees

     In accordance with this Court’s opinion of this date, the trial court’s judgment is SET
ASIDE without regard to the merits and the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of April, 2014.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –2–